Citation Nr: 1119033	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The case was before the Board in January 2008.  At that time, the Board granted service connection for posttraumatic stress disorder.  The Board also reopened previously denied claims of service connection for a neck disability and peripheral neuropathy.  Those two claims were remanded for additional development.  The hearing loss and low back issues were remanded for the issuance of a statement of the case.

(The decision below addresses the claims of service connection for hearing loss, a neck disability, and peripheral neuropathy.  Additionally, a previously denied claim of service connection for a low back disability is reopened.  The underlying claim of service connection for a low back disability is the subject of a remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is attributable to his active military service.

2.  The Veteran has strain, degenerative joint disease, and degenerative disc disease of the cervical spine that had an onset during his active military service.

3.  The Veteran has peripheral neuropathy of the upper extremities that had its onset during his active military service.

4.  By an April 1976 rating decision, the RO denied the Veteran's claim of service connection for a low back disability.  The Veteran did not appeal the decision.

5.  Evidence received since the April 1976 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran has strain, degenerative joint disease, and degenerative disc disease of the cervical spine that are the result of disease or injury incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The Veteran has peripheral neuropathy of the upper extremities that is the result of disease or injury incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  An April 1976 rating decision, which denied the Veteran's claim of service connection for a low back disability, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1976).

5.  New and material evidence sufficient to reopen the previously denied claim of service connection for a low back disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, when the case was in remand status.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision has been accomplished as to the claims of service connection for hearing loss, a neck disability, and peripheral neuropathy.  Through February 2004 and September 2008 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims of service connection.  The September 2008 notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in March 2011, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the February 2004 and September 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these three issues.  The Veteran's available service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Centers (VAMCs) in Altoona, Butler, and Pittsburgh, Pennsylvania.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  When the case was in remand status, VA was informed that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran's records were requested and obtained from SSA.  Additionally, the Veteran was provided VA examinations in connection with his claims, the reports of which are of record.  The examination reports contain sufficient evidence by which to decide the claims regarding the origin of the Veteran's hearing loss, a neck disability, and peripheral neuropathy.  Moreover, the Veteran was afforded a hearing before the RO in November 2005 and before the Board in August 2007, the transcripts of which are also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence concerning these three claims.

B. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as sensorineural hearing loss, arthritis, and peripheral neuropathy, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

1. Hearing Loss

The Veteran asserts that he has hearing loss as a result of active military service.  Specifically, he states that he was exposed to loud noises primarily from artillery fire.  The Veteran states that the noise from artillery was most prominent during his service in the Republic of Vietnam in an artillery unit.  He maintains that any hearing loss that developed is related to the in-service noise exposure.  Thus, the Veteran contends that service connection is warranted.

A review of the Veteran's service treatment records reveals that his January 1966 entrance examination was normal.  There are no express references to noise exposure or hearing loss.  At his September 1968 separation examination, the Veteran reported that he had never had hearing loss.  The ear portion of the separation examination was normal as was the audiometric hearing testing that was conducted.

Although the service records are negative for documentation of exposure to loud noises, the Veteran's personnel records show that he was stationed in Vietnam from January 1967 to January 1968.  His primary duty was as a cannoneer and he was assigned to the 319th Artillery.  The records also document that he participated in the Vietnam Counteroffensive Phase II.  Additionally, at his hearing before the Board, the Veteran submitted a piece of metal that he stated was a fragment from a 120-pound artillery round that landed near him in December 1967 when he was in Dak To, Vietnam.

In January 2005, the Veteran underwent VA audiological examination, in part, to determine whether he has impaired hearing for VA purposes.  Audiometric testing revealed that the Veteran has impaired hearing in both ears under the provisions of 38 C.F.R. § 3.385.  Additionally, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Thus, the current disability element of the service connection claim is established by the evidence.

A review of the evidence of record reveals that the Veteran was not diagnosed with sensorineural hearing loss until many years after his military service.  As noted previously, the Veteran's separation examination was normal with respect to the ears, including the audiometric testing.  No diagnosis of hearing loss was made.

In March 1976, over five years after his separation from service, the Veteran underwent a general VA examination.  He did not complain of hearing loss at that time.  Significantly, for the section labeled "hearing loss noted," the examiner marked the box "no."

Post-service records document a complaint of hearing problems as early as March 1983.  A private treatment record reflects that the Veteran complained of hearing difficulty.  There was fluid in the right ear and slight pain.  The assessment was otitis, right greater than left.  Records dated in July 1988, April 1989, and May 1994 also show that the Veteran was seen for otitis, primarily in the right ear.  Subsequently, the Veteran was issued hearing aids by the Pittsburgh VAMC.  As recently as April 2010, the Veteran was seen in the audiology clinic at the Altoona VAMC for replacement hearing aids.  At that time, he reported that he had noise exposure during military service.

As noted previously, a January 2005 VA audiological examination reflects that the Veteran has bilateral sensorineural hearing loss.  The VA audiologist, K.A.C., indicated that she reviewed the claims file and examined the Veteran.  K.A.C. noted an accurate medical history, including the relevant in-service and post-service evidence.  The previously described noise exposure from artillery fire in Vietnam was also noted.  In providing an opinion, K.A.C. stated audiometric evaluation upon separation showed hearing in the normal range.  She stated that the Veteran had several episodes of otitis media beginning in March 1983.  K.A.C. identified the 1976 VA examination report where there was no mention of hearing problems or hearing difficulty at that time.  Therefore, it was her opinion that it would be less likely to note that the Veteran's hearing loss is a result of his military service.  K.A.C. pointed to the normal hearing at the time of discharge and separation, and that there was no complaint or reference to hearing loss even several years later in 1976.

In consideration of the evidence of record, the Board finds that the Veteran does not have hearing loss that is attributable to his active military service.  K.A.C.'s January 2005 report on the matter constitutes the only probative medical opinion that unequivocally addresses whether there is a relationship between the Veteran's hearing loss and his military service.  K.A.C. considered the Veteran's theory of a link to his in-service noise exposure, but she did not endorse such a theory.  Instead, K.A.C. opined that hearing loss was less likely the result of military.  K.A.C.'s opinion is persuasive as she was able to review the relevant evidence in the claims file, examine the Veteran, and the opinion is supported by the record.  The Board has considered the Veteran's statements wherein he maintains that he believes that his hearing loss is related to his military service.  However, in this case, finding such a link requires the type of medical expertise that K.A.C. possesses as an audiologist.  Without sufficient evidence that the Veteran's hearing loss was incurred in active military service, service connection is not warranted for hearing loss on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that sensorineural hearing loss manifested itself to a compensable degree within one year of the Veteran's separation from military service.  The record contains some non-service medical records dated in 1968 and 1969.  However, those records do not reference hearing loss.  As noted previously, hearing loss was expressly found to not be present at the time of the March 1976 VA examination.  Hearing complaints and otitis of the ear were evident no earlier than 1983, which was over 14 years after service.  A diagnosis of bilateral sensorineural hearing loss is not documented until even many years later.  Thus, service connection is not warranted for hearing loss on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim of service connection for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

2. Neck Disability and Peripheral Neuropathy

The Veteran contends that service connection is warranted for a neck disability and peripheral neuropathy of the upper extremities due to injuries from training in the airborne and being in the vicinity of an artillery explosion.  He points to the fact that he was treated for symptoms during military service that affected those areas.  The Veteran maintains that he has experienced similar symptoms since that time.

Records document treatment for neck and arm problems during service.  A February 1968 private treatment record notes that the Veteran had a history of upper thoracic and lower cervical pain that radiated to his left arm.  The physician indicated that the Veteran should be investigated for possible disc disease.  A March 1968 service treatment record reflects that the Veteran had a history of pain at C7-8 and that it radiated across the top of his shoulders and down the arm.  X-rays were normal.  Later that month, the Veteran began cervical traction treatment that continued into April 1968.  In May 1968, the Veteran was seen for complaints of pain in the upper scapula and trapezius area.  It was thought to be a muscular injury.  Although the Veteran's separation examination was normal, he did report that he had experienced recurrent back pain.

In May 1969, approximately six months after his separation from military service, the Veteran was seen at the Pittsburgh VAMC for a complaint of numbness and pain in the upper back and neck.  X-rays revealed no abnormality.  The impression was neck and upper limbs pain.  Although no diagnosis of a chronic disability was made at this time, the evidence tends to support the Veteran's assertion that he had a continuity of symptoms since his military service.

The Veteran underwent VA examination in March 1976.  He complained of pain and numbness in the upper back, neck, and arms since 1966.  Although no specific injury was identified, it was noted that the Veteran was bumped around during paratrooper training.  Neurologic examination revealed decreased sensation in the left ulnar area and hand.  The examiner could not provide a definitive diagnosis.  He indicated that the symptoms in the left arm could be a result of thoracic outlet syndrome.

At a March 1981 Agent Orange examination, it was noted that the Veteran had a history of numbness in the arms.  In 1986 and 1987, the Veteran was seen by private treatment providers on multiple occasions for neck pain, and left arm pain and numbness.  One set of x-rays was within normal limits except for some minimal spondylosis consistent with age.  Another set of x-rays showed mild degenerative changes from C3 to C5.  It was also thought that the Veteran had thoracic outlet syndrome.

In January 2005, the Veteran underwent VA examination of the spine.  A history of being near a 150-pound artillery round was noted.  The Veteran complained of neck pain and numbness in the arms.  X-rays showed mild to moderate degenerative changes of the cervical spine.  The examiner noted that the Veteran had degenerative disc disease of the cervical spine.  The examiner did not list peripheral neuropathy as a diagnosis.  However, he implied that the Veteran has peripheral neuropathy when it was noted that the Veteran did not have the type of peripheral neuropathy that was related to Agent Orange.

Records from the Altoona VAMC show treatment for neck pain and numbness of the upper extremities since March 2005.  In June 2010, he was issued a cervical collar.

Pursuant to the Board's January 2008 remand, the Veteran underwent additional VA examination of the spine in August 2009.  The Veteran reported that he was near shelling in Vietnam, including one instance when he was within 35 feet of a shell that threw him to the ground.  He also reported that he participated in paratrooper training.  The Veteran stated that he had symptoms of neck pain that radiated to the arms since his time in Vietnam.  The examiner reviewed the claims file and noted the multiple instances of in-service treatment for neck and arm problems.  Examination revealed decreased range of motion and paresthesia radiating from C5-6 with the left worse than the right.  The examiner provided a diagnosis of cervical strain along with degenerative joint disease and degenerative disc disease per the January 2005 x-rays.  He also stated that the Veteran had symptoms consistent with chronic C5-6 radiculopathy.  Magnetic resonance imaging (MRI) of the cervical spine and electromyography (EMG) of the upper extremities were ordered.  The examiner gave the opinion that it is at least as likely as not that the Veteran's cervical spine symptoms are service connected or are related to his period of activity in military service.  The examiner based the opinion on the examination results and that there is documentation of onset while in service as indicated by the service treatment records in the claims file.

An August 2009 MRI revealed spondylosis of the cervical spine.  A September 2009 EMG showed that there was no evidence of radiculopathy.  However, there was evidence of peripheral neuropathy, particularly in the ulnar area.

In consideration of the evidence of record, the Board finds that the Veteran has strain, degenerative joint disease, and degenerative disc disease of the cervical spine that had an onset during his active military service.  Additionally, the Board finds that the Veteran has peripheral neuropathy of the upper extremities that had its onset during his active military service.  The evidence shows that the Veteran was treated for symptoms affecting the neck and upper extremities during military service and that he continued to seek treatment for similar symptoms after his separation from service, including within six months after service.  Significantly, the August 2009 VA examiner provided a probative opinion on the matter that is persuasive as it finds support in the record, and was based on a review of the evidence in the claims file and an examination of the Veteran.  In view of these findings, the Board concludes that service connection is warranted for strain, degenerative joint disease, and degenerative disc disease of the cervical spine, and peripheral neuropathy of the upper extremities.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

II. Application to Reopen a Previously Denied Claim

The Veteran originally filed his application for entitlement to service connection for a low back disability in January 1976.  The claim was considered and denied in an April 1976 rating decision.  The Veteran was informed of the denial by a letter dated later that month.  As the Veteran did not appeal the decision, it is final based on the evidence then of record.  See 38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1976).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  The Board notes that 38 C.F.R. § 3.156 was revised, effective October 6, 2006, but the changes affect only those claims where new service department records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new and material evidence in 38 C.F.R. § 3.156(a) remains the same.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial was the April 1976 decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the April 1976 decision denying service connection for a low back disability included:  service treatment records; a March 1976 VA examination report; and private treatment records from 1968 to 1976.

Evidence added to the record since the April 1976 decision includes:  service personnel records; VA treatment records and examination reports from 1981 to 2010; private treatment records from 1983 to 2008; records from SSA; newspaper articles; internet research; and statements and testimony from the Veteran and his wife.

In the April 1976 decision denying the claim of service connection for a low back disability, the RO noted that the claimed condition was "not found on last examination."  The RO acknowledged that the Veteran had been treated for low back pain during military service in July 1968 when he reported that he was injured participating in Judo.  However, the RO concluded that the current disability element of the claim had not been substantiated when a low back disability was not diagnosed during a March 1976 VA examination.  

VA treatment records show a complaint of low back pain as early as September 2004.  A January 2005 VA examination of the spine noted that the Veteran had low back pain.  The diagnosis was mild degenerative changes per x-rays of the lumbar spine.  

This new evidence appears to establish that the Veteran has a current low back disability.  This type of evidence was not previously of record when the prior decision was made.  That is, the previous evidence did not show that the Veteran had a low back disability.  As a result, the Board finds that the additional VA treatment and examination records constitute new and material evidence in connection with the claim of service connection for a low back disability.  The evidence is new because it was not previously before VA decision makers.  It is also material because it is supporting evidence of the current disability element of the service connection claim.  The evidence is not dispositive as to the origin of the low back disability disability, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim when considered with the previous evidence of record.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (a claimant is not required to provide an adequate medical nexus opinion to reopen a claim if new and material evidence has been submitted pertaining to an unestablished fact such as current disability).  Accordingly, the claim of service connection for a low back disability is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed in the remand that follows the Board's decision.


ORDER

Service connection for hearing loss is denied.

Service connection for strain, degenerative joint disease, and degenerative disc disease of the cervical spine is granted.

Service connection for peripheral neuropathy of the upper extremities is granted.

The Veteran's claim of service connection for a low back disability is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

A remand is warranted for the claim of service connection for a low back disability.  Given that the Board has found that the claim should be reopened, the agency of original jurisdiction must adjudicate the claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran asserts that he has a low back disability as a result of active military service.  He has identified multiple in-service injuries to which he believes any current low back disability is related.  These include injuries from training in the airborne and being in the vicinity of an artillery explosion.  Additionally, as noted previously, service records show treatment for low back pain in July 1968 when he reported that he was injured participating in Judo.

Although a VA examination was provided in January 2005 that identified degenerative changes in the lumbar spine, a medical nexus opinion was not provided.  Therefore, on remand, the Veteran should be scheduled for another VA examination of his low back and a medical opinion should be requested as to whether any current low back disability is related to his active military service.

Alternatively, the Veteran contends that service connection is warranted for a low back disability as secondary to his cervical spine disability.  Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2010)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claim's (Court) 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

In addition to the medical opinion pertaining to direct service connection, an opinion should be provided as to whether the Veteran has a low back disability that was caused, or has been made chronically worse, by service-connected strain, degenerative joint disease, and degenerative disc disease of the cervical spine.

In light of the reopening of the claim, the Veteran should be sent an updated VCAA letter notifying him of the information and evidence necessary to substantiate a claim of service connection for a low back disability.  See 38 C.F.R. § 3.159(b)(1); Dingess/Hartman, 19 Vet. App. at 473.  Because the Veteran also contends that service connection is warranted for a low back disability as secondary to service-connected strain, degenerative joint disease, and degenerative disc disease of the cervical spine, the letter should contain information in regards to secondary service connection.

It appears that the Veteran continues to receive regular treatment at the Altoona VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran.  The letter should notify him of the information and evidence necessary to substantiate his claim of service connection for a low back disability.  Notice regarding secondary service connection must be included.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records (since June 2010) from the Altoona VAMC and associate the records with the claims folder.

3.  Schedule the Veteran for a VA examination of his low back.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies, to include x-rays of the thoracolumbar spine, should be performed and all clinical findings should be reported in detail.  The examiner should identify the Veteran's low back disabilities, if any.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has a current low back disability that is related to his active military service, particularly the in-service injuries described in the section above.  If no such relationship is found, the examiner should provide an opinion as to the medical probabilities that the Veteran has a low back disability that was caused or made chronically worse by his service-connected strain, degenerative joint disease, or degenerative disc disease of the cervical spine.  The examiner must provide the complete rationale for the conclusion reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

5.  After undertaking any other development deemed appropriate, adjudicate the claim of service connection for a low back disability on the merits.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


